Resettled order striking out the answer of the appealing defendants and granting plaintiff summary judgment as against them reversed on the law and the facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. The answer of the appealing defendants contains new matter constituting a defense and they are entitled to a trial on the merits. Questions of fact are presented on the issues of consideration for the agreement that the plaintiff would forbear to foreclose, and as to whether, by reason of the allegations of the answer, the plaintiff was estopped from bringing the action at this time. Hagarty, Davis, Johnston, Adel and Close, JJ., concur.